Citation Nr: 1754443	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for rheumatic heart disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Columbia, South Carolina RO currently has jurisdiction of the case.  In September 2016 a videoconference hearing was held before the undersigned; a transcript is associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record found that the Veteran's rheumatic heart disease may have worsened since his most recent VA examination.  He underwent VA heart examinations in October 2010 and December 2011, and in January 2014, a VA examiner provided a medical opinion regarding the severity of disability based on a review of the record.  Subsequently, the Veteran testified at a Board hearing in September 2016 that some of his symptoms had become more severe over the previous 12 to 18 months; he noted that he became short of breath more quickly, and that his private doctor advised him against certain activities to include not carrying or picking up anything.  Other symptoms mentioned at the hearing included dyspnea, chest pain, fatigue, dizziness, and fainting.  

Given the evidence that suggests a material change in the Veteran's condition, and the VA's duty to assist him in obtaining evidence adequate to decide the claim, an additional examination to assess the current severity of the rheumatic heart disease is warranted.  38 C.F.R. § 3.159(c)(4); 3.327 (2017).

Prior to arranging for an examination, the AOJ should ensure that complete updated VA treatment records and any pertinent private medical treatment are associated with the claims file.  The most recent VA records are dated in December 2013.  At the hearing, the Veteran indicated that the only care he has received for his heart disability in the past 12 to 18 months was from a private doctor (Dr. St. John) (but also appeared to indicate that recent private medical records would not reflect the symptoms necessary to establish a higher rating).  Regardless, given that more than a year has elapsed since the hearing and the Veteran's circumstances may have changed in the interim, updated pertinent private treatment records should be sought.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the claims file updated (from December 2013) VA medical records pertaining to evaluation and treatment of the Veteran's rheumatic heart disease.    

The AOJ should ask the Veteran to submit any private records pertaining to evaluation and treatment he received for  rheumatic heart disease (during the evaluation period) that are not already associated with the record, or to submit an appropriate medical release for the VA to obtain the records on his behalf.  

2.  Thereafter, the AOJ should arrange for a cardiology examination of the Veteran to determine the current nature and severity of his rheumatic heart disease.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including an echocardiogram, must be completed.  The examiner should provide accurate and fully descriptive assessments of all symptoms relative to the rheumatic heart disease.  To that end, the examiner should note the frequency of any episodes of congestive heart failure, the left ventricular ejection fraction, and the level of METs (by laboratory exercise testing, or if not medically advisable, by estimation) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  The examiner is also asked to describe the related functional impairment from the disability.  A complete rationale for all opinions must be provided.

3.  Following completion of the foregoing, the AOJ should review the record and adjudicate the claim.  If the benefit sought is not granted (to the Veteran's satisfaction), the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

